Title: John Wayles Eppes to Thomas Jefferson, 11 December 1815
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Mill Brook Decr 11. 1815.
          
          Francis arrived at warren the day after you passed on your last visit to Bedford. on learning there that you had passed on instead of proceeding to Monticello he returned home—I was seized a few days afterwards with a violent attack of the Rheumatism and he has been detained in consequence of my indisposition much longer than I could have wished—
          You can keep him at Monticello as long as you think his time can be more profitably employed there than at school—The Spring session of the school to which I propose sending him will commence in april and unless you direct otherwise I shall send for him about the first of april. This will allow four months for his French in which time I hope he will acquire an accurate pronunciation and a sufficient knowledge of the language to read it with ease—It will then only be necessary to furnish him with books in that language adopted to his capacity and Taste. With these I can easily supply him. If it would not interfere too much with your time I could wish him to keep up his latin in which indeed I fear he is not sufficiently advanced to enter the school to which I propose sending him—I fear you have undertaken a troublesome task—It is one I should certainly not have imposed on you and from which I shall feel great pleasure in relieving you whenever it becomes too burthensome too weighty or whenever you suppose Franciss time can be as well bestowed elsewhere—
          Present my best wishes to the family and accept your self assurances of attatchment and respect—
          
            Yours sincerely
            Jno: W: Eppes
          
        